                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

SCOTTY DEVON MILLER,                        )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   ) CIVIL ACTION NO. 2:19-CV-136-ALB
                                            )
SHERIFF BLAKE TURMAN, et al.,               )
                                            )
       Defendants.                          )

                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

December 4, 2019. (Doc. 31). There being no objection filed to the Recommendation, and after a

review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED that:

       1. Plaintiff’s complaint against Defendant Andalusia Health Care is DISMISSED without

prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii);

       2. Defendants Andalusia Health Care is TERMINATED as a party to the complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure as to Defendant Andalusia

Health Care.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.

       DONE and ORDERED this 14th day of February 2020.


                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
